Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/614,887 received November 19, 2019. Claims 1-7 are amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. U.S. PGPub 2018/0006340 A1 (hereinafter Yamamoto).
Regarding Claim 1, Yamamoto teaches a battery pack (Yamamoto, Fig. 2, Element 1; Para. [0027], Lines 1-4, “assembled battery”), comprising a first battery contactor (Yamamoto, Fig. 2, Element Ry3; Para. [0033], Lines 1-14, “first main relay”), wherein a first end of the first battery contactor is configured to be electrically connected to a positive electrode terminal of a battery (Yamamoto, Fig. 2, As illustrated in the drawing.), a second battery contactor (Yamamoto, Fig. 2, Element Ry4; Para. [0033], Lines 1-14, “second main relay”), wherein a first end of the second battery contactor is configured to be electrically connected to a negative electrode terminal of the battery (Yamamoto, Fig. 2, As illustrated in the drawing.), a first charging contactor (Yamamoto, Fig. 2, Element Ry1; Para. [0031], Lines 1-9, “first charging 
Regarding Claim 2, The Yamamoto reference discloses the claimed invention as stated above in claim 1.  Furthermore, Yamamoto teaches wherein the control unit is configured to determine a turn-on fault of the second charging contactor based on the third measured voltage (Yamamoto, Fig. 7; Paras. [0086] – [0094], “Short Circuit Detection for the Second Charging Inlet Relay”). 
Regarding Claim 3, The Yamamoto reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Yamamoto teaches wherein when the third measured voltage is equal to or greater than a second reference voltage, the control unit is configured to determine that the turn-on fault occurs at the second charging contactor (Yamamoto, Fig. 11; Paras. [0116] – [0122]). 
Regarding Claim 4, The Yamamoto reference discloses the claimed invention as stated above in claim 1.  Furthermore, Yamamoto teaches wherein the control unit is configured to determine a turn-on fault of the first charging contactor based on a measured voltage difference between the first measured voltage and the second measured voltage (Yamamoto, Figs. 4-5; Paras. [0077] – [0085], “Short Circuit Detection for the First Charging Inlet Relay”). 
Regarding Claim 5, The Yamamoto reference discloses the claimed invention as stated above in claims 4/1.  Furthermore, Yamamoto teaches wherein when the measured voltage 
Regarding Claim 6, The Yamamoto reference discloses the claimed invention as stated above in claim 1.  Furthermore, Yamamoto teaches wherein upon determination that a fault occurs in at least one of the first charging contactor or the second charging contactor, the control unit is configured to stop charging the battery from a power source of the charger (Yamamoto, Paras. [0037] – [0038]). 
Regarding Claim 7, The Yamamoto reference discloses the claimed invention as stated above in claim 1.  Furthermore, Yamamoto teaches a vehicle, comprising a battery pack according to claim 1 (Yamamoto, Fig. 14; Para. [0151], Lines 1-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gotou et al. U.S. Patent 8,278,882 teaches a charging monitor system with battery contactors and charging contactors.
Suzuki et al. U.S. Patent 7,843,706 teaches a controller circuit which monitors voltages on each side of the charging contactors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859